          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 1 of 35



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT
                                                )
ELECTRICAL WORKERS PENSION FUND                 )
LOCAL 103 I.B.E.W., on behalf of itself and all )
others similarly situated,                      ) No.
                                                )
                             Plaintiff,         )
                                                ) CLASS ACTION COMPLAINT
        vs.                                     )
                                                )
BANK OF AMERICA, N.A., BANK OF                  ) JURY TRIAL DEMANDED
AMERICA MERRILL LYNCH                           )
INTERNATIONAL LIMITED, ROYAL BANK               )
OF SCOTLAND PLC, NATIONAL                       )
WESTMINSTER BANK PLC, NATWEST                   )
MARKETS SECURITIES INC. (F/K/A RBS              )
SECURITIES INC.), and JOHN DOES 1-50,           )
                                                )
                             Defendants.        )
                                                )
                                                )



        Plaintiff Electrical Workers Pension Fund Local 103 I.B.E.W., on behalf of itself and all

others similarly situated, files this Complaint against Defendants Bank of America, N.A., Bank

of America Merrill Lynch International Limited (collectively, “Bank of America”); Royal Bank

of Scotland plc, National Westminster Bank plc, Natwest Markets Securities Inc. (f/k/a RBS

Securities Inc.) (collectively, “RBS”); and John Does 1-50. Plaintiff’s claims arise from

Defendants’ unlawful, anticompetitive scheme to fix, raise, maintain, stabilize, or otherwise

manipulate the price of Euro-denominated bonds issued by European central banks (“Eurozone

Government Bonds”) and sold and purchased throughout the United States. Plaintiff’s allegations

are made on personal knowledge as to Plaintiff and Plaintiff’s own acts and upon information

and belief as to all other matters.
            Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 2 of 35



                                  NATURE OF THE ACTION

       1.        In this action, Plaintiff seeks damages arising from Bank of America, RBS, and

their co-conspirators’ unlawful conduct to fix, raise, maintain, stabilize, or otherwise manipulate

the prices of Eurozone Government Bonds sold to or bought from U.S. investors throughout the

United States.

       2.        Eurozone Government Bonds are sovereign debt issued by European central

governments that have adopted the Euro as their official currency, including Austria, Belgium,

Finland, France, Germany, Italy, Portugal, Greece, Ireland, the Netherlands, and Spain, among

others. The estimated value of the Eurozone Government Bond market is around $9.4 trillion.

Major purchasers and holders of Eurozone Government Bonds include institutional investors,

mutual funds, hedge funds, and pension funds in the United States.

       3.        Defendants are among the world’s largest dealers of Eurozone Government

Bonds. They compete for customers based on the prices they offer for the purchase and sale of

Eurozone Government Bonds. Bond dealers typically quote bond prices to investors by

providing them with their bid and ask prices. Generally, the smaller the “spread” (difference)

between the “bid” (buy) and “ask” (sell) prices the better and more competitive the prices are for

customers.

       4.        Defendants also compete to acquire Eurozone Government Bond primary

offerings—i.e., the initial auctions of Eurozone Government Bonds by European central banks.

Eurozone Government Bond issuing central banks often favor those institutions that have

demonstrated the ability to provide liquidity in the post-auction (i.e., “secondary”) market by

standing ready to trade large volumes of that issuer’s bonds. These institutions are known as

“primary dealers,” and they hold significant power and influence in the Eurozone Government

Bond market.


                                                -2-
             Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 3 of 35



        5.       For example, in exchange for their ability to make markets for Eurozone

Government Bonds, primary dealers are granted privileged access to non-public information

about new Eurozone Government Bond issuances, as well as funding needs for the central

governments issuing them. In addition, primary dealers obtain valuable customer order-flow

information in the run-up to the auction, which allows them to gauge investor appetite for the

newly auctioned Eurozone Government Bonds that will then trade in the secondary market.

        6.       In a normally functioning market, primary dealers—Bank of America, RBS, and

their co-conspirators here—compete against each other for customer orders in the auction and

secondary markets. Competition is primarily driven by the prices at which primary dealers are

willing to buy and sell Eurozone Government Bonds. Generally speaking, the narrower the bid-

ask spread, the more competitive the price.

        7.       However, from at least as early as January 1, 2007 and continuing through at least

December 31, 2012, rather than compete with each other, Defendants colluded to fix the prices at

which they bought and sold Eurozone Government Bonds. That is, they agreed to widen the bid-

ask spreads they quoted to customers, thereby increasing the prices investors paid for the

Eurozone Government Bonds or decreasing the prices at which investors sold the bonds. No

primary dealer could widen its bid-ask prices unilaterally without losing trading business to its

competitors. Such action also could jeopardize a primary dealer’s ability to secure new

underwriting business from Eurozone Government Bond issuers in the future. Thus, Defendants

conspired with each other to widen the bid-ask prices—a sort of “safety in numbers” approach

(albeit an illegal one).

        8.       Defendants’ traders orchestrated and maintained their conspiracy via regular

electronic communications, including instant messaging and chatrooms. Through such




                                                -3-
              Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 4 of 35



communications, these traders discussed their respective customers’ identities and confidential

information about the size and nature of their orders before deciding the prices that they would

quote to their customers for Eurozone Government Bonds.

         9.       Defendants’ conduct was discovered by European regulators, who engaged in an

extensive investigation. The investigation resulted with the European Commission (“the

Commission”) issuing a Statement of Objections in January 2019, alleging that eight banks:

                  participated in a collusive scheme that aimed at distorting
                  competition when acquiring and trading European government
                  bonds (“EGBs”). Traders employed by the banks exchanged
                  commercially sensitive information and coordinated on trading
                  strategies. These contacts would have taken place mainly—but not
                  exclusively—through online chatrooms.1

According to reports, the banks subject to the Statement of Objections included Defendants Bank

of America and RBS.2 A Statement of Objections reflects the Commission’s preliminary view

that the banks violated European competition laws. If the violation is confirmed, the Commission

can levy fines of up to 10% of each bank’s global revenue.

         10.      Defendants’ misconduct has injured U.S. investors in Eurozone Government

Bonds. Defendants have inflated the prices at which they sold Eurozone Government Bonds to

investors and reduced the prices at which they purchased these products from investors,

including Plaintiff and members of the Class (defined below). Thousands of U.S.-based investors

have transacted billions of dollars’ worth of Eurozone Government Bonds in the United States




     1
        European Commission, Press Release, “Antitrust: Commission sends Statement of Objections in European
government bonds cartel” (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.
      2
        See Ludovic Marin, EU accuses 8 banks of forming Eurozone Government Bond cartel, AFP (Jan. 31, 2019),
http://a.msn.com/01/en-us/BBT0lH0?ocid=st; Stephania Spezzati, RBS Said to Be Among Eight Banks in Euro Bond
Cartel Probe, Bloomberg (Feb. 14, 2019),
https://www.bloomberglaw.com/product/antitrust/document/X9KER2TO000000?bna_news_filter=mergers-and-
antitrust&jcsearch=BNA%252000000168ebdad633adfdfbdecc890000#jcite.



                                                    -4-
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 5 of 35



directly with Defendants. Plaintiff, on behalf of itself and all others similarly situated, seeks

damages as a result of the unlawful conduct, trebled as provided by law.

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under Sections 4 and 16 of the Clayton

Act (15 U.S.C. §§ 15(a) and 26). This Court also has subject matter jurisdiction under 28 U.S.C.

§§ 1331 and 1337(a).

       12.     Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a), 22 and 28 U.S.C.

§ 1391(b), (c), (d) because during the Class Period all Defendants resided, transacted business,

were found, or had agents in this District; a substantial part of the events or omissions giving rise

to these claims occurred in this District; and a substantial portion of the affected interstate trade

and commerce discussed herein has been carried out in this District.

       13.     This Court has personal jurisdiction over each Defendant, because each Defendant

transacted business throughout the United States, including in this District; had substantial

contacts with the United States, including in this District; and/or committed overt acts in

furtherance of their illegal scheme and conspiracy in the United States.

       14.     In addition, the conspiracy was directed at, and had the intended effect of, causing

injury to persons residing in, located in, or doing business in the United States, including in this

District, and Plaintiff’s claims arise out of Defendants’ conduct. Defendants’ Eurozone

Government Bond traders dealt directly with U.S.-based investors, buying and selling Eurozone

Government Bonds from and to them in a continuous flow of interstate and foreign commerce.

Accordingly, Defendants’ anticompetitive conduct had direct, substantial, and reasonably

foreseeable effects on U.S. commerce.

       15.     The activities of Defendants were within the flow of, were intended to, and did

have a substantial effect on the interstate and foreign commerce of the United States.


                                                 -5-
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 6 of 35



                                         THE PARTIES

       A.      Plaintiff

       16.     Plaintiff Electrical Workers Pension Fund Local 103 I.B.E.W. (“IBEW Local

103”) is a defined-benefit plan located in Dorchester, Massachusetts. IBEW Local 103 manages

more than $1 billion in assets on behalf of over 8,000 members and beneficiaries. Plaintiff

directly transacted in Eurozone Government Bonds with one or more of the Eurozone

Government Bond cartel members, including Bank of America and RBS. As a direct and

proximate result of Defendants’ collusive and manipulative activities, Plaintiff was injured in its

business or property.

       B.      Defendants

       17.     Defendant Bank of America, N.A. (“BANA”) is a Delaware corporation with its

principal place of business located at 100 North Tryon Street, Charlotte, North Carolina.

       18.     Defendant Bank of America Merrill Lynch International Limited (“BAML

International”) U.K. company and a subsidiary of Bank of America, N.A., with its principal

place of business located at 2 King Edward Street, London EC1A 1 HQ, England.

       19.     Defendants Bank of America and BAML International are collectively referred to

as “Bank of America.” During the Class Period, Bank of America traded Eurozone Government

Bonds directly with investors in the United States.

       20.     Defendant Royal Bank of Scotland plc (“Royal Bank of Scotland”) is a United

Kingdom public limited company with its principal place of business located at 36 St. Andrew

Square, Edinburgh, EH2 2YB, Scotland. During the Class Period, Royal Bank of Scotland

maintained a branch at 600 Washington Boulevard, Stamford, Connecticut.




                                               -6-
           Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 7 of 35



         21.     Defendant National Westminster Bank plc (“Natwest”) is a U.K. public limited

company with its principal place of business at 135 Bishopsgate, London, EC2M 3UR, United

Kingdom.

         22.     Defendant Natwest Markets Securities Inc. (f/k/a RBS Securities Inc.) (“Natwest

Securities”) is a Delaware corporation with its principal place of business at 600 Washington

Boulevard, Stamford, Connecticut.

         23.     Royal Bank of Scotland is regulated by the Board of Governors of the Federal

Reserve System. Royal Bank of Scotland listed its Connecticut branch as a Material Entity in its

FDIC Resolution Plan.3

         24.     Royal Bank of Scotland, Natwest, and Natwest Securities, and their subsidiaries

and affiliates, are referenced collectively in this Complaint as “RBS.” During the Class Period,

RBS traded Eurozone Government Bonds directly with investors in the United States.

         25.     John Does 1-50 are various entities and individual unknown to Plaintiff at this

time who participated as co-conspirators in the acts complained of, and who performed acts and

made statements that aided and abetted and were in furtherance of the unlawful conduct alleged

in this Complaint. Among the John Does include the still to be identified banks that received the

Commission’s Statement of Objections.

                                       FACTUAL BACKGROUND

         A.      Eurozone Government Bond Primary Market

         26.     Government entities issue debt in the form of bonds, which are typically used to

fund ongoing and future operations.



     3
        Public Section The Royal Bank of Scotland Group plc Resolution Plan, RBS, at i-6,
https://www.fdic.gov/regulations/reform/resplans/plans/rbs-165-1512.pdf.



                                                      -7-
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 8 of 35



         27.   Debt issued by national governments is called “sovereign debt.” Examples of

Eurozone sovereign debt include French OATs (Obligations Assimilables du Tresor) (treasuries);

Italian BOTs (Buoni Ordinari del Tesoro) (treasuries), Spanish Bonos (bonds) and Obligaciones

del Tesoro (treasuries), and German Bunds (bonds).

         28.   There is approximately $9.4 trillion (€8.3 trillion) in outstanding Eurozone

Government Bonds, with much of it increasingly held by non-European investors, including

those in the United States.

         29.   Eurozone Government Bonds are typically sold in auctions sponsored by central

governments’ ministries of finance within the Eurozone. Although less common, Eurozone

Government Bond offering can also be made through syndication, in which a group of banks

underwrites and conducts the initial sales of Eurozone Government Bonds. For example, for

portions of 2011, Spain and Belgium both used syndicates to sell 10-year Eurozone Government

Bonds.

         30.   The sale of Eurozone Government Bonds during the period around the auction (or

syndication) is known as the “primary market.” All auction procedures are designed to encourage

active, competitive, and non-collusive participation in the auctions. However, the procedures

themselves differ among the Eurozone countries. Some countries, like Italy and Finland use a

uniform price system, where all successful bids pay the same price. Others, like Germany,

France, Austria, and Belgium, use a multiple price system, where successful bidders receive a

price based on the prices they actually bid. Still others, like Spain, use a hybrid system, where

bids made at the minimum price are accepted at the same price; bids falling between the

minimum and rounded-up weighted average price also pay the price actually bid; and bids higher

than the rounded-up weighted average price pay the rounded-up weighted average price.




                                                -8-
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 9 of 35



       31.     To ensure active participation in their auctions, European central governments

issuing Eurozone Government Bonds typically select a relatively small group of banks to serve

as “primary dealers” of the Eurozone Government Bonds. Some, typically smaller Eurozone

countries, restrict access to auction exclusively to primary dealers.

       32.     Often, the same banks act as primary dealers for multiple central governments’

Eurozone Government Bonds. For example, Germany, France, Italy, and Spain—the four largest

Eurozone economies—each have shared (and continue to share) the following primary dealers:

Barclays, BNP Paribas, Citigroup, Credit Agricole CIB, Credit Suisse, Deutsche Bank, Goldman

Sachs, JPMorgan, HSBC, Morgan Stanley, Nomura, RBS, and Societe Generale. Germany,

France, and Italy have also shared Bank of America as a primary dealer.

       33.     Even smaller Eurozone economies have shared (and continue to share) many of

these same primary dealers, including:

               (a)     Austria: Bank of America, Barclays, BNP Paribas, Credit Agricole CIB,

Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, Nomura,

RBS, and Societe Generale;

               (b)     Greece: Bank of America, Barclays, BNP Paribas, Citigroup, Deutsche

Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, Nomura, RBS, and Societe Generale;

               (c)     Ireland: Bank of America, Barclays, BNP Paribas, Citigroup, Credit

Agricole CIB, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, Nomura,

RBS, and Societe Generale;

               (d)     Portugal: Barclays, BNP Paribas, Citigroup, Credit Agricole CIB,

Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, Nomura, RBS, and Societe

Generale.




                                                -9-
            Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 10 of 35



        34.     Many smaller Eurozone countries have “closed” auctions where only primary

dealers can bid directly in the auctions. By contrast, others like France, Italy, and Spain, permit

“open” auctions where any entity that registers with these countries’ respective ministries of

finance can bid directly in the auctions.

        35.     Typically, the banks are selected as primary dealers based on the following

criteria:

                (a)    Their experience in trading sovereign debt and long-term commitment to

participating in the sovereign debt market;

                (b)    Their ability to make markets for investors in the post-auction or

“secondary market;”

                (c)    Their financial strength, which includes their credit rating, capitalization,

and appetite for risk; and

                (d)    Their general ability to promote an active trading market for a country’s

Eurozone Government Bonds.

        36.     Primary dealers are generally required, at each auction, to bid a certain, minimum

percentage of the full offering. The minimum bid requirement is usually determined as the ratio

of the total number of primary dealers to the full offering—e.g., if there are 10 primary dealers,

each primary dealer must bid at least 10% (1/10) of the total offering. This is to ensure that in the

unlikely event that no one outside of the primary dealer group bids in a given auction, the

auctioned Eurozone Government Bonds will still be purchased by the primary dealers.

        37.     In exchange for serving as primary dealers, the banks obtain privileged, non-

public information from the Eurozone Government Bond-issuing countries concerning, among

other things, the issuances themselves and the borrowing needs of the central governments.




                                               - 10 -
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 11 of 35



         38.    The primary dealers also provide information to Eurozone Government Bond-

issuing central governments. Primary dealers often acquire and possess a wealth of information

about client demand and order flows in their role as market makers and information aggregators.

For example, in the run up to a Eurozone Government Bond auction, primary dealers often take

orders from investors—including major financial institutions, pension funds, mutual funds,

hedge funds, insurance companies, foundations, and institutional investors—to acquire Eurozone

Government Bonds at the auction. By acquiring information about customer demand, primary

dealers are able to judge interest in the auction and in turn, the likely trading activity for

auctioned debt securities in the secondary market. Given the wealth of information primary

dealers acquire through their customers, European countries rely heavily on primary dealers’

knowledge of investor appetite to better understand what type of Eurozone Government Bond

offering will attract the most interest during the auction and in the secondary market.

         B.     Trading in the Eurozone Government Bond Secondary Market

         39.    After the initial issuance of Eurozone Government Bonds in the primary market,

these bonds are further traded among bond dealers and investors—including pension, hedge, and

mutual funds; domestic and international banks; insurance companies and other corporations;

and state and local governments—in the secondary market. There is typically an active

secondary market for Eurozone Government Bonds, including in the United States, with billions

of dollars’ worth of Eurozone Government Bonds changing hands during the lifetime of the

bonds.

         40.    Defendants dominate the secondary market, acting as “market-makers” that

provide liquidity to investors by standing ready to buy and sell Eurozone Government Bonds

whenever an investor seeks to do so.




                                                 - 11 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 12 of 35



       41.     In fact, Eurozone central governments often require that primary dealers actively

quote new Eurozone Government Bond issues to retain their primary dealer status. The

governments also monitor the performance of the primary dealers in terms of the volumes they

trade and quote in the secondary market. For example, France and Italy rank the performance of

their primary dealers in the secondary market in terms of the number and quality of bid and ask

quotes and the volume of trades made.

       42.     Certain central governments may also demand that primary dealers provide

minimum amounts of activity in the secondary market or risk losing their status. For example,

Spain requires that in the second market, primary dealers trade a minimum of €5-10 million

(depending on the tenor), at a maximum spread of 15-50 euro cents (depending on the tenor) for

a minimum of five hours between 8:30 am CET and 17:15 pm CET.

       43.     Customers seeking to buy or sell Eurozone Government Bonds will contact one or

more banks, such as Bank of America and RBS, or another primary dealer and request pricing

for a particular Eurozone Government Bond. The bank will quote the price for a Eurozone

Government Bond in terms of a “bid” price or an “ask” price, which are usually set in terms of

basis points (one basis point equals 1/100 of one percent). The bid price represents the price at

which a dealer will purchase the Eurozone Government Bond; the ask price represents the price

at which a dealer will sell the Eurozone Government Bond. The difference between these two

values is the “bid-ask spread” (or “spread”), which reflects the dealer’s profit for acting as a

market maker and assuming the risk that it may be unable to buy or sell the Eurozone

Government Bond in the future at better prices than it is quoting at the time to its customer.

       44.     As is typical in many financial markets, trading of Eurozone Government Bonds

is done through telephonic and, increasingly, electronic means. Orders are taken by salespersons




                                                - 12 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 13 of 35



at dealers and then relayed to bond traders at the banks’ trading desks so that they can be filled.

Trading desks are typically arranged based on the maturities of the bonds, with traders

specializing in short term bonds, medium term bonds, and long term bonds.

       45.     Rational customers want to buy low and sell high. Banks and their bond traders,

including Defendants, compete for customers based on the bid and ask prices they offer, and, in

turn, the spread between them. The narrower the bid-ask spread, the more competitive the prices.

A bank can gain customers and business by offering a narrower bid-ask spread than its

competitors. Conversely, if a bank widens the bid-ask spread—by either lowering the bid price

or raising the ask price—it would likely lose customers to rivals offering narrower spreads. Only

through collusion can a dealer quote a wider spread than market conditions otherwise dictate

without losing market share and profits.

       C.      Pricing of Eurozone Government Bonds

       46.     As with other bonds, the prices of Eurozone Government Bonds are stated in

terms of the bond’s par value, coupon, maturity date, and yield. A bond’s par value is its face

value, payable on the bond’s maturity date. A bond’s coupon is the interest rate that the bond

issuer must pay an investor. Coupons are paid to the bond-holder periodically—usually every 6

months, although that can vary—until the bond reaches maturity. Yield is a figure that shows the

return that an investor receives by holding the bond to maturity.

       47.     Bond prices can be quoted as a function of the bond’s par value or its yield. A

bond with a par value of €1,000 may sell at a discount of 2%, or €980. A dealer selling this bond

would provide its customer a quote of “98.” A bond may sell at a discount because its coupon is

lower than prevailing interest rates in the marketplace, which means that in order to sell it, the

holder must lower the price of the bond to make it competitive with other bonds in the market.




                                                - 13 -
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 14 of 35



         48.   A bond’s price can also be quoted terms of its yield. Bond price and yield have an

inverse relationship: lowering one will result in a rise in the other, as demonstrated by the chart

below:




         49.   This inverse relationship is due to the fact that a bond’s price will be higher when

it pays a coupon that is higher than prevailing interest rates. As market interest rates increase,

bond prices decrease. Because yield takes into account both a bond’s coupon and its price, yield

can be an effective means to compare bonds with different coupons and prices.

                          DEFENDANTS’ WRONGFUL CONDUCT

         50.   Defendants are among the world’s largest traders of Eurozone Government Bonds

in both the primary and secondary markets and act as market-makers for Eurozone Government

Bonds.

         51.   In a competitive market, Defendants compete with each other for customers

seeking to buy and sell Eurozone Government Bonds, and they compete to acquire bonds during

auctions held by Eurozone Government Bond-issuing central governments.

         52.   However, rather than compete with each other, the conspiring banks, including

Bank of America and RBS, entered into an illegal scheme to fix the bid-ask spreads for Eurozone

Government Bonds that they buy from and sell to investors. This scheme had the same effect as

fixing the prices at which investors bought and sold Eurozone Government Bonds. The


                                                - 14 -
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 15 of 35



conspiring banks’ conduct ensured that investors received non-competitive prices for their

Eurozone Government Bond trades.

         53.     Defendants’ scheme was driven by greed and opportunity. Absent an agreement

to fix bid and ask prices, no one bank could afford to widen its bid-ask spread unilaterally. To do

so would result in that bank losing substantial trading business to competitors offering more

competitive pricing. Further, consistently quoting non-competitive bids and asks would risk the

bank’s position as primary dealer.

         54.    According to the European Commission, Eurozone Government Bond traders

“exchanged commercially sensitive information and coordinated on trading strategies. These

contacts would have taken place mainly—but not exclusively—through online chatrooms.”4

         55.    As was the case in other financial market cartels, in these communications,

Defendants’ traders exchanged confidential information about their customers’ identities and

orders (including, among other things, size, direction, and price). The exchange of this sensitive

customer information enabled the conspiring traders to coordinate the bid and ask prices they

offered to their respective customers.

         56.    Eurozone Government Bond market bond traders communicated with each other

frequently. The repetitious nature of Defendants’ traders’ chatroom discussions enabled them to

both coordinate on pricing and effectively police their conspiracy. A conspiring bank’s trader

who failed to adhere to agreed-upon pricing could quickly be identified and barred from any

further participation in the chatrooms. Accordingly, the Eurozone Government Bond traders had

little incentive to cheat.



     4
      European Commission, Press Release “Antitrust: Commission sends Statement of Objections in European
government bonds cartel” (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.



                                                   - 15 -
        Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 16 of 35



       57.     By communicating with each other about aligning the prices and spreads they

would quote to investors, Defendants also discouraged investors from aggressively comparing

prices. Shopping around for better pricing was ultimately a pointless endeavor because the

quotes received from one cartel member would be substantially similar to those offered by the

other cartel member. From the customer’s perspective, the matching quotes would suggest that

the prices offered by any one cartel member were competitive. Unbeknownst to the customer,

however, these prices were actually the product of collusion between conspiring banks’

Eurozone Government Bond traders.

       58.     Further, given Defendants’ collective power in the Eurozone Government Bonds

primary and secondary markets, their fixing of the Eurozone Government Bond prices left their

customers little choice but to accept supracompetitive prices for their Eurozone Government

Bonds transactions.

       59.     The tools used by Defendants to orchestrate their conspiracy are strikingly similar

to those used by major foreign exchange (“FX”) dealer banks that have been accused of—and in

some cases pleaded guilty to—manipulating the FX market. In the FX market, regulators and

government enforcers found that FX traders at major dealer banks, including at Defendants Bank

of America and RBS, used electronic means, including instant messaging and chatrooms, to

discuss and implement collective trading strategies to move key FX benchmarks and trigger

customer stop-loss and limit orders. These FX traders were further found to have used these

platforms to discuss and fix the spreads of certain FX transactions quoted to customers.

       60.     A similar collusive scheme was also recently uncovered by the European

Commission in the sovereign, supranational, and agency (“SSA”) bond market. In a December

2018 Statement of Objections, the Commission alleged that between 2009 and 2015, participants




                                              - 16 -
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 17 of 35



“exchanged commercially sensitive information and coordinated on prices of USD SSA bonds”

“mainly through online chatrooms.”5 Reports state that one of the targets is Defendant Bank of

America.

         61.      As a result of Defendants’ price-fixing scheme, investors, including Plaintiff and

the Class, paid or received supracompetitive prices for Eurozone Government Bonds and, as a

result, suffered injury to their business or property.

  INVESTIGATIONS INTO EUROZONE GOVERNMENT BOND MARKET CARTEL

         62.      For the past few years, the Commission has been investigating potential cartel

behavior in various sectors of the financial market, including the Eurozone Government Bond

market.

         63.      On January 31, 2019, the Commission issued a Statement of Objections, a

charging instrument that reflects the Commission’s preliminary view that an entity (or group of

entities) violated the European competition laws. In a press release describing the Statement of

Objections, the Commission alleged that “eight banks participated in a collusive scheme that

aimed at distorting competition when acquiring and trading European government bonds

(‘EGBs’). Traders employed by the banks exchanged commercially sensitive information and

coordinated on trading strategies. These contacts would have taken place mainly—but not

exclusively—through online chatrooms.”6

         64.      The Commission’s press release noted that if its “preliminary view were

confirmed, such behaviour would violate EU rules that prohibit anticompetitive business


     5
       European Commission Press Release, Antitrust: Commission sends Statement of Objections in US Dollar
supra-sovereign, sovereign, and agency bond trading cartel, (Dec. 20, 2018), http://europa.eu/rapid/press-release_IP-
18-6895_en.htm.
     6
       European Commission, Press Release, “Antitrust: Commission sends Statement of Objections in European
government bonds cartel” (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.



                                                       - 17 -
           Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 18 of 35



practices such as collusion on prices (Article 101 of the Treaty on the Functioning of the

European Union and Article 53 of the EEA Agreement).”7

          65.     Should the Commission confirm the violation, the target banks could be subject to

fines equal to 10% of the banks’ global revenues.

          66.     According to sources, Bank of America and RBS were two of the eight banks that

received the Commission’s Statement of Objections.

 THE EUROZONE GOVERNMENT BOND MARKET STRUCTURE SUPPORTS THE
        EXISTENCE OF A EUROZONE GOVERNMENT BOND CARTEL

          67.     Additional features of the Eurozone Government Bond market support the

inference of concerted action by Defendants to fix, raise, maintain, stabilize, or otherwise

manipulate the prices of Eurozone Government Bonds.

          68.     First, Defendants, as primary dealers for Eurozone Government Bonds, wield

enormous power in the Eurozone Government Bond market because “most bonds in the auctions

are bought by a relatively small number of primary dealers.”8 European central governments and

other market participants rely on Bank of America, RBS, and their co-conspirators to make

markets and provide liquidity for Eurozone Government Bonds—i.e., to stand ready to trade

Eurozone Government Bonds with anyone, at any time. With power concentrated in the hands of

a relatively small number of dealers, the conspiring banks were able to form and maintain their

cartel.

          69.     Second, Defendants also had a strong motive to conspire. Avoiding competition

enables Defendants to artificially widen bid-ask spreads and retain supracompetitive profits on


     7
       European Commission, Press Release, “Antitrust: Commission sends Statement of Objections in European
government bonds cartel” (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.
     8
       Roel Beetsma, et al., Price Effects of Sovereign Debt Auctions in the Euro-Zone: The Role of the Crisis, at 6,
Working Paper Series (No. 1595) (Sept. 2013), https://www.ecb.europa.eu/pub/pdf/scpwps/ecbwp1595.pdf.



                                                       - 18 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 19 of 35



their Eurozone Government Bond trades with Plaintiff and members of the Class. Defendants, by

virtue of their privileged position as primary dealers of Eurozone Government Bonds, have a

wealth of knowledge about the offerings themselves, as well as customer identities, demand,

trading habits, and order flow in both the primary and secondary market. Sharing this

information enabled the conspiring banks to coordinate on bid and ask prices to the detriment of

Plaintiff and members of the Class.

       70.     Third, artificially widening bid-ask spreads would be contrary to any single

primary dealer’s economic self-interest. If a conspiring bank unilaterally widened its bid-ask

spread to customers on a consistent basis, while others failed to do similarly, few would trade

with that conspiring bank. Moreover, consistently failing to keep competitive spreads or make

markets for customers would jeopardize a conspiring bank’s privileged status as a primary dealer

with Eurozone Government Bond-issuing central banks, potentially leading to their removal as a

primary dealer. If a conspiring bank loses its primary dealer status, it would no longer have

privileged access to information from Eurozone central banks. This will, in turn, make that

conspiring bank’s services less attractive to Eurozone Government Bond customers.

       71.     Similarly, the sharing of customer order information would be perilous absent an

agreement among competitors. Customers expect banks to maintain the confidentiality of their

order information. If any customer were to find out that his or her order information was being

shared with another bank, it would be a breach of trust and that customer would refrain from

placing orders with that bank in the future.

       72.     Fourth, there is a high level of communications among Defendants. While a

certain amount of communication is necessary for dealers to make markets—e.g.,

communications concerning general market conditions (market color) is normal—the nature of




                                               - 19 -
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 20 of 35



the communications between traders at Defendants went far beyond what is necessary. Their

traders’ use of online chatrooms to exchange specific and confidential customer order

information is unnecessary for the purposes of making markets. Its only function is to encourage

explicit or tacit collusion among competing traders.

       73.     Defendants are also tightly connected through their participation in industry trade

groups, such as the Association for Financial Markets in Europe (“AFME”). Within the AFME is

the “Primary Dealers board” (the “Board”), which “addresses developments affecting the

European government market specifically and aims to build consensus within the industry and

acts as a bridge between financial market participants and policymakers.” Part of the Board’s

priorities is to “Actively participate in industry events which focus on rates issues.” During the

conspiracy, several of the largest Eurozone Government Bond primary dealers had

representatives on the Board, including William Scott of Bank of America and Renos Dimitriou

of RBS.

       74.     Thus, Defendants had ample opportunities to discuss issues affecting the

Eurozone Government Bond market with their co-conspirators, including matters affecting the

primary and secondary markets for these products.

 SIMILAR WRONGDOING IN OTHER MARKETS SUPPORTS THE PLAUSIBILITY
   OF DEFENDANTS’ MANIPULATION OF EUROZONE GOVERNMENT BONDS

       75.     Defendants’ conduct in this case is consistent with similar manipulation,

collusion, and other anticompetitive conduct recently uncovered in various financial markets.

       76.     Many banks, including Bank of America and RBS and their related entities, have

been implicated in or found liable for price-fixing schemes involving other financial products

and benchmarks, including SSA bonds, FX rates, various Interbank Offered Rates (“IBORs”),

and Swiss franc derivatives.



                                               - 20 -
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 21 of 35



         77.      Further, the methods employed to fix prices in these markets—communications

between competing traders through telephone, electronic chatrooms, and instant messaging—are

strikingly similar to those used by Defendants’ Eurozone Government Bond traders as alleged

here.

         D.       SSA Bond Price-Fixing Cartel

         78.      The misconduct alleged above is similar in nature to another Commission

investigation into the US Dollar-denominated SSA bond market.

         79.      On December 20, 2018, the Commission issued a Statement of Objections against

four banks—one of which is thought to be Defendant Bank of America—for their participation

in a scheme in which the participants “exchanged commercially sensitive information and

coordinated on prices of USD SSA bonds.”9 The Commission alleged that between 2009 and

2015, traders had collusive discussions “mainly through online chatrooms.”10

         80.      In addition, the U.S. Department of Justice (“DOJ”) has an ongoing criminal

investigation into alleged misconduct in the SSA bond market. The DOJ “is investigating

allegations that SSA bond traders at different banks agreed [on] prices and shared information on

certain US dollar bonds in chatrooms they established for that purpose.”11




     9
        European Commission Press Release, Antitrust: Commission sends Statement of Objections in US Dollar
supra-sovereign, sovereign, and agency bond trading cartel, (Dec. 20, 2018), http://europa.eu/rapid/press-release_IP-
18-6895_en.htm.
      10
         European Commission Press Release, Antitrust: Commission sends Statement of Objections in US Dollar
supra-sovereign, sovereign, and agency bond trading cartel, (Dec. 20, 2018), http://europa.eu/rapid/press-release_IP-
18-6895_en.htm.
      11
         Abhinav Ramnarayan & Helene Durand, EXCLUSIVE – DoJ investigating bond traders over market-
rigging, Int’l Fin. Rev. (Jan. 6, 2016), http://www.ifre.com/exclusive-doj-investigates-bond-traders-over-market-
rigging/21230385.article.



                                                       - 21 -
           Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 22 of 35



          81.   Pursuant to its investigation, DOJ “obtained transcripts of online chat-room

conversations indicating possible misconduct and asked banks to delve further into the

behavior.”12

          82.   Defendant Bank of America recently settled allegations by private plaintiffs in the

In re SSA Bonds Antitrust Litigation, No. 16-cv-03711 (S.D.N.Y.) that it and other banks

engaged in a years’ long price-fixing conspiracy in the SSA Bond market. Bank of America

settled the class case for $17 million.

          E.    FX Rates Cartel

          83.   Numerous banks, including Defendants Bank of America and Royal Bank of

Scotland, were recently fined over $10 billion by various enforcers throughout the world

stemming from the banks’ conspiracy to manipulate FX benchmarks and fix the bid-ask spreads

on FX transactions. Bank of America and related entities paid $455 million, while Royal Bank of

Scotland and related entities, paid $1.3 billion. The following graph provides the various fines

from and settlements with various enforcers in the United States (Department of Justice (“DOJ”),

Commodity Futures Trading Commission (“CFTC”), Office of the Comptroller of the Currency

(“OCC”), Federal Reserve Board (“FRB”), and New York Department of Financial Services

(“NYDFS”)), Brazil (CADE), South Africa (SACC), Switzerland (FINMA), and the United

Kingdom (FCA), to date in connection with their manipulation.13




     12
         Suzi Ring & Tom Schoenberg, U.K. Said to Open Probe Into Rigging of Agency-Bond Market, Bloomberg
(Jan. 20, 2016), http://bloom.bg/1NjWIfO.
      13
         http://www.investigationsandregulatoryadvice.com/is-the-trump-administration-charting-a-new-course-
away-from-the-duplicative-fines-of-the-financial-crisis/.



                                                    - 22 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 23 of 35




       84.     The conduct that some of these banks have admitted to includes agreeing to fix

the spreads on customer FX transactions; agreeing to enter into trading strategies to manipulate

benchmark prices; disclosing confidential customer order information and trading positions;

adjusting trading positions to accommodate the interests of the collective group; and trading to

trigger customers’ limit orders or customers’ barrier options for the bank’s benefit and to the

detriment of those customers.

       85.     The OCC and the FRB found that Bank of America’s FX traders in the FX spot

market routinely communicated with FX traders at other financial institutions through

chatrooms. These traders shared confidential customer and proprietary bank information with

other FX traders, including customer order flows and bid-ask spreads, and coordinated trading

strategies to manipulate spot FX reference rates for their benefit and to the detriment of their

customers. The traders also triggered customer stop-loss and limit orders for their own benefit

and to the detriment of their customers. In addition, Bank of America’s FX traders were found to

have engaged in questionable trading strategies, including front-running client orders, that raised

“potential conflicts of interest.” Bank of America was found to have failed to employ internal

policies and procedures that would have enabled them to detect these significant issues.


                                               - 23 -
           Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 24 of 35



          86.    RBS faced even greater scrutiny, with the DOJ, CFTC, FRB, and FCA each

imposing significant fines in connection with RBS’s misconduct. RBS pleaded guilty to a felony

count under the Sherman Act. According to the plead deal, between December 2007 and January

2013, euro-dollar traders RBS and other banks—self-described members of “The Cartel”

                 used an exclusive electronic chat room and coded language to
                 manipulate benchmark exchange rates. Those rates are set through,
                 among other ways, two major daily fixes,’ the 1:15 p.m. European
                 Central Bank fix and the 4:00 p.m. World Markets/Reuters fix.
                 Third parties collect trading data at these times to calculate and
                 publish a daily “fix rate,” which in turn is used to price orders for
                 many large customers. “The Cartel” traders coordinated their
                 trading of U.S. dollars and euros to manipulate the benchmark
                 rates set at the 1:15 p.m. and 4:00 p.m. fixes in an effort to increase
                 their profits.14

          87.    Under its plea agreement, RBS agreed to pay $395 million. The CFTC imposed a

fine of $290 million for violations of the Commodity Exchange Act. The FRB fined RBS $274

million for violation of various banking laws. Finally, regulators at the FCA imposed fines of

$344 million, bringing total fines imposed to $1.3 billion.

          88.    Defendants Bank of America and RBS were also named as defendants in In re

Foreign Exchange Benchmark Rates Antitrust Litigation, No. 13-cv-7789 (S.D.N.Y.), where

plaintiffs allege that defendants fixed the bid-ask spreads on FX transactions quoted to

customers. Defendant banks’ FX traders participated in several electronic chatrooms to discuss

and coordinate their FX trading strategies and price-fixing conspiracy. In addition, Bank of

America and RBS are alleged to have suspended or terminated certain senior FX traders as a

result of their participation in these chatrooms. Bank of America and RBS settled the class case

for $180 million and $255 million, respectively.


     14
        DOJ Press Release, “Five Major Banks Agree to Parent-Level Guilty Pleas,” (May 20, 2015),
https://www.justice.gov/opa/pr/five-major-banks-agree-parent-level-guilty-pleas.



                                                    - 24 -
           Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 25 of 35



          F.      IBOR Cartels

          89.     Several banking entities, including Defendant RBS, have either admitted liability

for or pleaded guilty to coordinating and submitting deliberately false quotes in connection with

the setting of various IBORs, including the Yen and Swiss Franc London Interbank Offered

Rates (“LIBOR”). Total fines in connection with criminal and civil investigations into the

Interbank Offered Rates market have exceeded $9 billion.

          90.     Joaquín Almunia, then-Commission Vice President in charge of competition

policy, said:

                  What is shocking about the LIBOR and EURIBOR scandals is not
                  only the manipulation of benchmarks, which is being tackled by
                  financial regulators worldwide, but also the collusion between
                  banks who are supposed to be competing with each other. . . .
                  Healthy competition and transparency are crucial for financial
                  markets to work properly, at the service of the real economy rather
                  than the interests of a few.15

          91.     The following graph provides a breakdown of the fines from and settlements with

enforcers in the U.S. (DOJ, CFTC, NYDFS, State AGs) and Europe (EC, FINMA, FCA, and

Dutch Public Prosecutor (“DPP”)) to date in connection with their manipulation of different

Interbank Offered Rates:16




     15
         Press release, Amended – Antitrust: Commission fines banks €1.49 billion for participating in cartels in the
interest rate derivatives industry (Dec. 4, 2013), http://europa.eu/rapid/press-release_IP-13-1208_en.htm.
      16
         http://www.investigationsandregulatoryadvice.com/is-the-trump-administration-charting-a-new-course-
away-from-the-duplicative-fines-of-the-financial-crisis/.



                                                        - 25 -
           Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 26 of 35




          92.    RBS entered into a deferred prosecution agreement with DOJ to resolve a

criminal investigation, and a Japanese RBS subsidiary pleaded guilty to felony wire fraud.

According to the deferred prosecution and plea agreements:

                 at various times from at least 2006 through 2010, certain RBS Yen
                 and Swiss Franc derivatives traders – whose compensation was
                 directly connected to their success in trading financial products
                 tied to LIBOR – engaged in efforts to move LIBOR in a direction
                 favorable to their trading positions. Through these schemes, RBS
                 allegedly defrauded counterparties who were unaware of the
                 manipulation affecting financial products referencing Yen and
                 Swiss Franc LIBOR. The alleged schemes included hundreds of
                 instances in which RBS employees sought to influence LIBOR
                 submissions in a manner favorable to their trading positions in two
                 principal ways: internally at RBS through requests by derivatives
                 traders for Yen and Swiss Franc LIBOR submissions, and
                 externally through an agreement with a separately charged
                 derivatives trader to request Yen LIBOR submissions.17

RBS traders coordinated these unlawful practices through “the use of electronic communications,

which included both emails and electronic chats.”18



     17
         DOJ Press Release, RBS Securities Japan Limited Agrees to Plead Guilty in Connection with Long-Running
Manipulation of Libor Benchmark Interest Rates (Feb. 6, 2013), https://www.justice.gov/opa/pr/rbs-securities-japan-
limited-agrees-plead-guilty-connection-long-running-manipulation-libor.
      18
         Id.



                                                      - 26 -
           Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 27 of 35



          93.     RBS was also fined $325 million by the CFTC and another $137 million by the

FCA.

          G.      Swiss Franc Derivatives Bid-Ask Spread Fixing Cartel

          94.     On October 21, 2014, the Commission imposed fines of nearly €32.4 million

($41.2 million at the time of the fines) against four banks, including RBS. The Commission

found that between May 2007 and September 2007, the banks “agreed to quote to all third parties

wider, fixed bid-ask spreads on certain categories of short term over-the-counter Swiss franc

interest rate derivatives, whilst maintaining narrower spreads for trades among themselves.”19

          95.     The purported aim of the cartel was to “lower the parties’ own transaction costs

and maintain liquidity between them whilst seeking to impose wider spreads on third parties.

Another objective of the collusion was to prevent other market players from competing on the

same terms as these four major players in the Swiss franc derivatives market.”20

  DEFENDANTS’ UNLAWFUL CONDUCT INJURED PLAINTIFF AND THE CLASS

          96.     Plaintiff and members of the Class purchased and sold hundreds of millions, if not

billions, of dollars’ worth of Eurozone Government Bonds directly from Defendants in the

United States. Defendants’ unlawful price manipulation of Eurozone Government Bonds

deprived Plaintiff and members of the Class of a competitive and transparent marketplace free

from collusion.

          97.     Defendants have also harmed investors by artificially inflating the cost of their

Eurozone Government Bond transactions—either by inflating the bid price or depressing ask

price. In doing so, Defendants were able to extract supracompetitive profits from their dealings

     19
        Press Release, Antitrust: Commission settles cartel on bid-ask spreads charged on Swiss Franc interest rate
derivatives; fines four major banks €32.3 million (Oct. 21, 2014), http://europa.eu/rapid/press-release_IP-14-
1190_en.htm.
     20
        Id.



                                                       - 27 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 28 of 35



with Plaintiff and the Class. Absent Defendants’ conspiracy, Plaintiff and the Class would have

paid less money for their Eurozone Government Bond purchases and would have received more

money for their Eurozone Government Bond sales.

       98.     Accordingly, Defendants’ anticompetitive conduct has injured investors in the

United States, including Plaintiff and members of the Class in their business or property.

                                CLASS ACTION ALLEGATIONS

       99.     Plaintiff brings this action on behalf of itself and as a class action under Rule

23(a) and (b)(3) of the Federal Rules of Civil Procedure, seeking relief on behalf of the following

class (the “Class”):

               All persons or entities who purchased or sold Eurozone
               Government Bonds in the United States directly from Defendants
               from at least as early as January 1, 2007 through at least December
               31, 2012 (the “Class Period”).

               Excluded from the Class are Defendants and their employees,
               affiliates, parents, subsidiaries, and co-conspirators, whether or not
               named in this Complaint, and the United States Government.

       100.    Plaintiff believes that there are thousands of Class members, making the Class so

numerous and geographically dispersed that joinder of all Class Members is impracticable.

       101.    There are questions of law and fact common to the Class that relate to the

existence of the conspiracy alleged, and the type and common pattern of injury sustained as a

result thereof, including, but not limited to:

               (a)     Whether Defendants engaged in a combination or conspiracy to fix, raise,

maintain, stabilize, or otherwise manipulate the prices for Eurozone Government Bonds in

violation of the Sherman Act;

               (b)     The identity of the participants in the conspiracy;

               (c)     The duration of the conspiracy;



                                                 - 28 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 29 of 35



                (d)      The nature and character of the acts performed by Defendants in

furtherance of the conspiracy;

                (e)      Whether the conduct of Defendants, as alleged in this Complaint, caused

injury to the business or property of Plaintiff and the Class;

                (f)      Whether Defendants fraudulently concealed the conspiracy’s existence

from Plaintiff and the Class; and

                (g)      The appropriate measure of damages sustained by Plaintiff and the Class.

        102.    Plaintiff’s claims are typical of the claims of the other Class members. Plaintiff

and Class members sustained damages arising out of Defendants’ common course of conduct in

violation of the law as described in this Complaint. The injuries and damages of each Class

member were directly caused by Defendants’ wrongful conduct.

        103.    Plaintiff will fairly and adequately protect the interests of Class members.

Plaintiff is an adequate representative of the Class and has no interests adverse to the interests of

absent Class members. Plaintiff has retained counsel competent and experienced in class action

litigation, including antitrust class action litigation.

        104.    The prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudications.

        105.    The questions of law and fact common to the Class members predominate over

any questions affecting only individual members, including legal and factual issues relating to

liability and damages.

        106.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Treatment as a class action will permit a large number of

similarly situated persons to adjudicate their common claims in a single forum simultaneously,




                                                  - 29 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 30 of 35



efficiently, and without duplication of effort and expense that numerous, separate individual

actions, or repetitive litigation, would entail. The Class is readily definable and is one for which

records should exist in the files of Defendants, Class members, or the public record. Class

treatment will also permit the adjudication of relatively small claims by many Class members

who otherwise could not afford to litigate the claims alleged herein, including those for antitrust.

This class action presents no difficulties of management that would preclude its maintenance as a

class action.

       DEFENDANTS’ FRAUDULENTLY CONCEALED THEIR MISCONDUCT

       107.     Defendants concealed their wrongdoing in manipulating the prices of Eurozone

Government Bonds sold to investors. Thus, the statutes of limitations relating to the claims for

relief alleged below were tolled due both to Defendants’ affirmative acts of concealment and the

inherently self-concealing nature of their private, unregulated conduct.

       108.     Defendants’ success in concealing their collusion was facilitated by their

tremendous control over the market for Eurozone Government Bonds.

       109.     Neither Plaintiff nor Class members knew of Defendants’ unlawful and self-

concealing manipulative acts and could not have discovered them by the exercise of reasonable

due diligence, if at all, at least prior to public reports disclosing the European Commission’s

Statement of Objections concerning the Eurozone Government Bond market. Plaintiff and the

Class also lacked any basis for identifying the wrongdoers or calculating damages before that

date. In fact, Defendants’ collusive activities were so well-hidden that regulators in Europe and

elsewhere unaware of such conduct for years.

       110.     Only after recent public reports disclosed the European Commission’s Statement

of Objections concerning the Eurozone Government Bond market did Plaintiff have a sufficient

basis to investigate Defendants’ possible collusion in the Eurozone Government Bond market.


                                                - 30 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 31 of 35



       111.    Reasonable due diligence could not have uncovered the conspiracy because:

(i) Defendants’ trading positions and trading strategies in the Eurozone Government Bond

market are not publicly available; (ii) the bilateral, non-exchange traded nature of Eurozone

Government Bond transactions make observing anticompetitive behavior in that market

exceedingly difficult; (iii) the highly specialized and esoteric nature of the different aspects of

the Eurozone Government Bond market makes it exceedingly difficult for an ordinary person to

assess improprieties; and (iv) neither Bank of America nor RBS nor any of their co-conspirators

told Plaintiff or other Class members that they were conspiring to fix, stabilize, maintain, and/or

otherwise manipulate the prices of Eurozone Government Bonds.

       112.    Defendants also took active steps to conceal evidence of their misconduct from

Plaintiff, the Class, government regulators, and the public by, among other things: (i) holding out

their activities in the Eurozone Government Bond market as good faith market-making conduct;

(ii) maintaining the secrecy of their price-fixing scheme; (iii) avoiding any discussion in public

fora regarding their collusive activities and manipulation of Eurozone Government Bond prices;

and (iv) using non-public proprietary electronic communication platforms (e.g., instant

messaging, electronic chatrooms, etc.) to coordinate trading strategies.

       113.    In addition, Defendants also failed to have the proper internal controls in place to

detect misconduct concerning price-fixing of Eurozone Government Bonds. Such internal

failures made it all the more difficult for Plaintiff, the Class, government regulators, and the

public to become aware of Defendants’ misconduct.

       114.    As a result of Defendants’ affirmative steps to conceal their improper conduct;

their willful decision not to put in place proper controls to detect improper conduct; the self-

concealing nature of the price-fixing conspiracy; and the resulting lack of public information




                                                - 31 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 32 of 35



about material aspects of the conspiracy, collusion, and trading based on nonpublic information,

the statutes of limitations was tolled for Plaintiff’s claims.

                                  FIRST CLAIM FOR RELIEF

                     VIOLATION OF 15 U.S.C. § 1
    CONTRACT, COMBINATION, OR CONSPIRACY IN RESTRAINT OF TRADE

        115.    Plaintiff incorporates the preceding paragraphs by reference.

        116.    Defendants entered into and engaged in a combination and conspiracy that was an

unreasonable and unlawful restraint of trade in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1, et seq.

        117.    During the Class Period, Defendants entered into an agreement to reduce

competition among themselves by fixing and manipulating Eurozone Government Bond prices

sold in the United States and elsewhere.

        118.    This conspiracy to manipulate Eurozone Government Bond prices caused injury

to both Plaintiff and the Class by depriving them of the benefit of competitive Eurozone

Government Bond prices reflecting true market conditions for some period during and following

Defendants’ unlawful conduct, and thus Plaintiff and the Class received, upon execution of their

trades, less in value than they would have received absent Defendants’ wrongful conduct.

        119.    The conspiracy is a per se violation of Section 1 of the Sherman Act.

Alternatively, the conspiracy resulted in substantial anticompetitive effects in the Eurozone

Government Bond market. There is no legitimate business justification for, or pro-competitive

benefits from, Defendants’ conduct. Furthermore, any business justification is outweighed by the

anticompetitive effects of their illegal conduct.




                                                 - 32 -
         Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 33 of 35



        120.    As a direct and proximate result of Defendants’ violation of Section 1 of the

Sherman Act, Plaintiff and the Class have been injured in their business and property throughout

the Class Period.

        121.    Plaintiff and the Class are entitled to treble damages for the violations of the

Sherman Act alleged in this Complaint.

                                       RELIEF REQUESTED

        Accordingly, Plaintiff demands relief as follows:

        (A)     That the Court certify this lawsuit as a class action under Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure, that Plaintiff be designated as a class representative, that

Plaintiff’s counsel be appointed as counsel for the Class, and that the Court directs that

reasonable Notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil

Procedure, be given to each and every member of the Class

        (B)     That the unlawful conduct alleged in the Complaint be adjudged and decreed to

violate Section 1 of the Sherman Act;

        (C)     That the Court awards Plaintiff and the Class damages against Defendants for

their violations of federal antitrust laws, in an amount to be trebled in accordance with such laws,

plus interest at the highest legal rate;

        (D)     That the Court awards Plaintiff and the Class their costs of suit, including

reasonable attorneys’ fees and expenses, as provided by law; and

        (E)     That the Court directs such further relief it may deem just and proper.




                                                - 33 -
          Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 34 of 35



                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues triable by a jury.

Dated: March 4, 2019                         Respectfully submitted,

                                            By: /s/ David A. Slossberg
                                            HURWITZ SAGARIN SLOSSBERG
                                            & KNUFF, LLC
                                            DAVID A. SLOSSBERG (ct13116)
                                            DAVID L. BELT (ct04274)
                                            JEFFREY P. NICHOLS (ct29547)
                                            147 North Broad Street
                                            Milford, CT 06460
                                            Tel: (203) 877-8000
                                            Fax: (203) 878-9800
                                            Email:
                                            dslossberg@hssklaw.com
                                            dbelt@hssklaw.com
                                            jnichols@hssklaw.com

                                            GREGORY S. ASCIOLLA (PHV pending)
                                            JAY L. HIMES (PHV pending)
                                            KARIN E. GARVEY (PHV pending)
                                            CHRISTOPHER J. MCDONALD (PHV pending)
                                            ROBIN A. VAN DER MEULEN (PHV pending)
                                            MATTHEW J. PEREZ (PHV pending)
                                            LABATON SUCHAROW LLP
                                            140 Broadway
                                            New York, NY 10005
                                            Tel: (212) 907-0700
                                            Fax: (212) 818-0477
                                            Email:
                                            gasciolla@labaton.com
                                            jhimes@labaton.com
                                            kgarvey@labaton.com
                                            cmcdonald@labaton.com
                                            rvandermeulen@labaton.com
                                            mperez@labaton.com




                                              - 34 -
Case 3:19-cv-00314-MPS Document 1 Filed 03/04/19 Page 35 of 35



                          DEBORAH H. RENNER (PHV pending)
                          CLAIBORNE R. HANE (PHV pending)
                          PIERCE BAINBRIDGE
                          BECK PRICE & HECHT LLP
                          277 Park Avenue, 45th Floor
                          New York, New York 10017
                          Tel: (212) 484-9866
                          Email:
                          drenner@piercebainbridge.com
                          chane@piercebainbridge.com

                          THOMAS D. WARREN (PHV pending)
                          PIERCE BAINBRIDGE
                          BECK PRICE & HECHT LLP
                          355 S. Grand Avenue, Suite 4400
                          Los Angeles, CA 90017
                          Tel: (213) 262-9333
                          Email:
                          twarren@piercebainbridge.com

                          Counsel for Plaintiff Electrical Workers Pension
                          Fund Local 103 I.B.E.W. and the Proposed Class




                            - 35 -
